Exhibit 10.20

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the March 27,
2008 (the “Grant Date”), is entered into by and between Keystone Automotive
Holdings, Inc., a Delaware corporation (the “Company”), and Edward Orzetti (the
“Executive”).

WHEREAS, the Executive is as of the date hereof employed by the Company; and

WHEREAS, it has been determined by the board of directors of the Company (the
“Board”) that it would be in the best interests of the Company, in order to
provide incentives to the Executive, to grant the 60,000 shares of the Company’s
Class L Common Stock, par value $.01 per share (“Class L Common”), and 540,000
shares of the Company’s Class A Common Stock, par value $.01 per share (“Class A
Common”), to the Executive (such shares collectively, the “Restricted Stock”).

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Definitions. Capitalized terms used herein but not otherwise defined shall
have the meaning set forth below:

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Stock” means, collectively, the Class A Common and the Class L Common.

“Independent Third Party” shall mean any person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Common Stock on a
fully-diluted basis, who is not controlling, controlled by or under common
control with any such 5% owner of the Common Stock and who is not the spouse or
descendent (by birth or adoption) of any such 5% owner of the Common Stock.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Sale of the Company” shall mean sale of the Company (or any successor thereto),
including in one or more series of related transactions, to an Independent Third
Party or group of Independent Third Parties, pursuant to which such party or
parties acquire, directly or indirectly, through one or more intermediaries,
(i) equity securities of the Company constituting a majority of the outstanding
capital stock of the Company (whether by merger, consolidation, sale or transfer
of the Company’s outstanding capital stock) or (ii) all or substantially all of
the assets of the Company and its Subsidiaries on a consolidated basis.



--------------------------------------------------------------------------------

“Stockholders Agreement” means the Stockholders Agreement, dated as of
October 30, 2003, by and among the Company and its stockholders, as amended,
restated or otherwise modified from time to time.

“Subsidiary” means with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof, or (ii) if a
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
partnership, association or other business entity gains or losses or shall be or
control the managing director or general partner of such partnership,
association or other business entity.

2. Grant of Restricted Stock. The Company hereby grants to the Executive, as of
the Grant Date, the shares of Restricted Stock specified above. The Executive
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Executive with any protection against potential future
dilution of the Executive’s stockholder interest in the Company for any reason.

3. Vesting.

(a) Fifty (50%) of the Restricted Stock granted hereunder will vest on
October 31, 2008 and the remaining fifty percent (50%) of the Restricted Stock
granted hereunder will vest on June 30, 2010 (together with October 31, 2008,
the “Vesting Dates”); provided, that the Executive is, and has been,
continuously employed by the Company or any of its Subsidiaries from the Grant
Date through each such Vesting Date.

(b) Notwithstanding the foregoing, upon the consummation of a Sale of the
Company, so long as Executive is, and has been, continuously employed by the
Company or any of its Subsidiaries from the date of this Agreement through the
time immediately prior to consummation of the Sale of the Company, 100% of the
shares of Restricted Stock granted to Executive shall become vested as of the
consummation of such Sale of the Company.

(c) Except as otherwise provided in this Section 3, if the Executive’s
employment with the Company and/or its Subsidiaries terminates for any reason
prior to the vesting of all or any portion of the Restricted Stock awarded under
this Agreement, such unvested portion of the Restricted Stock shall immediately
be cancelled and the Executive (and the Executive’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such shares of Restricted Stock. The Board, in its
sole discretion, may determine, prior to or within ninety (90) days after the
date of any such termination, that all or a portion of any the Executive’s
unvested shares of Restricted Stock shall not be so cancelled and forfeited.

 

2



--------------------------------------------------------------------------------

(d) Executive shall notify the Company promptly in the event that Executive
elects to make an election under Section 83(b) of the Code with respect to the
Restricted Stock.

4. Transfer Restrictions; Delivery of Shares.

(a) In addition to the stock certificate legends required by the Stockholders
Agreement, all certificates representing unvested shares of the Restricted Stock
shall bear a legend as described below:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE RESTRICTED STOCK
AGREEMENT, DATED AS OF MARCH 27, 2008. A COPY OF SUCH RESTRICTED STOCK AGREEMENT
MAY BE OBTAINED FROM THE CHIEF FINANCIAL OFFICER OF KEYSTONE AUTOMOTIVE
HOLDINGS, INC.”

(b) The Company shall hold all unvested shares of the Restricted Stock as escrow
agent so long as such shares remain unvested, together with stock powers or
other instruments of assignment (including a power of attorney), each endorsed
in blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares of the Restricted Stock in the event any such shares of Restricted Stock
is forfeited in whole or part. When shares of Restricted Stock awarded by this
Agreement become vested, the Executive shall be entitled to receive unrestricted
shares of Restricted Stock and if the Executive’s stock certificates contain
legends restricting the transfer of such Shares pursuant to this Agreement, the
Executive shall be entitled to receive new stock certificates free of such
legends (provided that any legends required by the Stockholders Agreement may
only be removed pursuant to the terms of the Stockholders Agreement). In
connection with the delivery of the unrestricted shares of Restricted Stock
pursuant to this Agreement, the Executive agrees to execute any documents
reasonably requested by the Company and acknowledges that all Restricted Stock
will remain subject to the provisions of the Stockholders Agreement.

5. Dividends and Other Distributions; Voting.

(a) Executive shall be entitled to receive all dividends and other distributions
paid with respect to the Restricted Stock: provided, that any such dividends or
other distributions will be subject to same vesting requirements as the
underlying Restricted Stock and shall be paid at the time the Restricted Stock
becomes vested pursuant to Section 3. If any dividends or distributions are paid
in shares of capital stock, such shares shall be deposited with the Company and
shall be subject to the same restrictions on transferability and forfeitability
as the Restricted Stock with respect to which they were paid.

 

3



--------------------------------------------------------------------------------

(b) The Executive may exercise full voting rights with respect to the Restricted
Stock granted hereunder.

6. Non-transferability. Restricted Stock, and any rights and interests with
respect thereto, issued under this Agreement shall not, prior to vesting, be
sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Executive (or any beneficiary(ies) of the Executive), other than, subject to
the terms of the Stockholders Agreement, by testamentary disposition by the
Executive or the laws of descent and distribution. Any such Restricted Stock,
and any rights and interests with respect thereto, shall not, prior to vesting,
be pledged, encumbered or otherwise hypothecated in any way by the Executive (or
any beneficiary(ies) of the Executive) and shall not, prior to vesting, be
subject to execution, attachment or similar legal process. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any of the Restricted Stock, or the levy of any
execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Stockholders
Agreement shall be null and void and without legal force or effect.

7. Entire Agreement; Amendment. This Agreement, together with the Stockholders
Agreement, contains the entire agreement between the parties hereto with respect
to the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter. This Agreement may only be modified or amended by a writing
signed by both the Company and the Executive.

8. Choice of Law; Jurisdiction. ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS, WHETHER OF THE STATE OF DELAWARE OR
OTHERWISE, AND THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION
OF THE COURTS OF THE STATE OF DELAWARE.

9. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notice to Executive:

Mr. Edward Orzetti

136 Glenwood Road

Ridgewood, NJ 07450

 

4



--------------------------------------------------------------------------------

Notice to the Company:

 

Keystone Automotive Holdings, Inc. 44 Tunkhannock Avenue Exeter, PA 18643
Attention:    Board of Directors Fax:    (570) 655-8203

With copies (which shall not constitute notice to the Company):

 

Bain Capital NY, LLC 745 Fifth Avenue New York, NY 10151 Attention:    Stephen
Zide Fax:    (212) 421-2225 Kirkland & Ellis, LLP 153 East 53rd Street New York,
NY 10022 Attention:    Eunu Chun Fax:    (212) 446-4900

10. Compliance with Laws. The issuance of the Restricted Stock or unrestricted
shares of Restricted Stock pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933 (as amended) (the “1933 Act”), the
Securities Exchange Act of 1934 (as amended), and the respective rules and
regulations promulgated thereunder), and any other law or regulation applicable
thereto.

11. Securities Law Restrictions. The Company shall not be obligated to issue any
of the Restricted Stock or unrestricted shares of Restricted Stock pursuant to
this Agreement if such issuance would violate any such requirements. Executive
represents and warrants that Executive will hold the Restricted Stock (whether
or not vested) for his own account and not on behalf of others. Executive
understands and acknowledges that federal and state securities laws govern and
restrict Executive’s right to offer, sell or otherwise dispose of any of the
Restricted Stock unless Executive’s offer, sale or other disposition thereof is
registered under the 1933 Act, and state securities laws or, in the opinion of
the Company’s counsel, such offer, sale or other disposition is exempt from
registration thereunder. Executive agrees that he will not offer, sell or
otherwise dispose of any of the Restricted Stock (whether or not vested) in any
manner which would (i) require the Company to file any registration statement
(or similar filing under state law) with the Securities and Exchange Commission
or to amend or supplement any such filing or (ii) violate or cause the Company
to violate the 1933 Act, the rules and regulations promulgated thereunder or any
other state or federal law. Executive further understands that the certificates
for the unvested Restricted Stock will bear the legend set forth in Section 4
hereof or such other legends as the Company deems necessary or desirable in
connection with the 1933 Act or other rules, regulations or laws.

 

5



--------------------------------------------------------------------------------

12. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Executive shall not assign any part of this Agreement without the
prior express written consent of the Company.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

14. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

15. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement a and the consummation of the
transactions contemplated thereunder.

16. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

*     *     *     *     *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

KEYSTONE AUTOMOTIVE HOLDINGS, INC. By:  

/s/ Donald T. Grimes

Name:   DONALD T. GRIMES Title:   Executive Vice President and   Chief Financial
Officer  

/s/ Edward Orzetti

  EDWARD ORZETTI